ORDER

PER CURIAM.
Mary A. Zerr (“Mother”) appeals from the trial court’s judgment modifying the original decree of dissolution and awarding legal and primary physical custody of the parties’ minor children to her ex-husband, Rodney C. Zerr (“Father”). We find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).